Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the Application’s amendment filed on 04/19/2022 in which claims 1-15 were presented for examination. 
Response to Arguments
Applicant’s arguments, see page 11-13, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 9, 13-15 under Lofgran (US20190261705A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, Examiner disagrees that Buckman (US9107615B2) fails to disclose a heating element, a new ground(s) of rejection is made in view of Buckman (US9107615B2) for independent claim 1 and the rest of dependents claims with Buckman (US9107615B2) view of Lofgran (US20190261705A1).
Applicant’s arguments, see page 11 of “remarks”, filed on 04/19/2022 with respect to informalities/objection in the drawing have been fully considered and are accepted. The objection to the drawing has been withdrawn.
Applicant’s arguments, see page 11 of “remarks”, filed on 04/19/2022, with respect to informalities/objection in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see page 11 of “remarks” and newly amended claim 5 , filed on 04/19/2022, with respect to claim objection have been fully considered and are persuasive. The claim objections have been withdrawn.
Applicant’s arguments, see page 11 of “remarks” and newly amended claims 8-10 , filed on 04/19/2022, with respect to Claim Rejections - 35 USC § 112  have been fully considered and are persuasive. The Claim Rejections - 35 USC § 112 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckman (US9107615B2).
Regarding claim 1, Buckman discloses a garment having a body formed from one or more pieces of one or more fabrics (Fig 1A, #10, Col 2, line 36); a plurality of protective elements disposed in predetermined positions with respect to the body (Fig 1A-4, #12, Col 9; line 27-32); wherein one or more of the plurality of protective elements comprises a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56) and a heating element (Col 24, lines 14-20; the nitinol shape-memory element is known for transferring electricity).

Regarding claim 2, Buckman discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Fig 1A-4, Col 2, line 36). 
Regarding claim 3, Buckman discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements(#12) is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Fig 4, shorts being worn on a user); and the portion of the body of the user is selected from the group comprising buttocks, coccyx, a hip, an ankle, a knee, a shin, and a foot (Fig 4, buttocks and a hip area; Col 2, line 36).
Regarding claim 4, Buckman discloses the limitation of claim 1 as described above, and Buckman further discloses wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Fig 1-6, #10 shorts) and the portion of the body of the user is selected from the group comprising a wrist, a hand, an elbow, a shoulder, and a mammary gland (Fig 8A-B, Jacket #80 covers an elbow and shoulder, Col 23, lines 45-53, Figs 9A-B; Pants 90 covers mammary gland; Col 23, lines 54-67)
Regarding claim 5, Buckman discloses the limitation of claim 1 as described above, wherein the garment includes a controller (logic controller 22, abstract) with a wireless interface operating according to a first wireless interface standard (Col 35; line 13); each protective element of the plurality of protective elements includes an accelerometer (accelerometer 14) and a wireless interface operating according to the first wireless interface; and the controller provides control data to each protective element of the protective elements (Col 18, lines 40-53) comprising at least one of a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56)  and a heating element; and the controller receives accelerometer data from each accelerometer within each protective element of the plurality of protective elements (Col 30, lines 20-18).
Regarding claim 7,  Buckman discloses the limitation of claim 1 as described above, further comprising one or more fittings (Annotated Fig 1A below), each fitting coupled to a predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56); and the fitting couples to a pressurized cylinder filled with a predetermined fluid and/or gas under pressure allowing the predetermined fluid and/or gas to be employed to fill the re- inflatable balloons (Col 8, lines 17-24) of the predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56).

    PNG
    media_image1.png
    510
    628
    media_image1.png
    Greyscale

Annotated Fig 1A
Regarding claim 9, Buckman discloses the limitation of claim 1 as described above, and further discloses having one or more batteries wherein each battery of the one or more batteries are demountable from the garment via an electrical connector or integrated within the garment (Annotated Figure 1B below, Col 10; lines 11-17).

    PNG
    media_image2.png
    392
    628
    media_image2.png
    Greyscale

Annotated Fig 1B
Regarding claim 11, Buckman discloses the limitation of claim 1 as described above, wherein a first subset of the plurality of protective elements are integrated into the garment; and a second subset of the plurality of protective elements are removable from the garment (Annotated Fig 1C below, Col 24, lines 65-68 and Col 25 lines 1-2).

    PNG
    media_image3.png
    536
    607
    media_image3.png
    Greyscale

Annotated Fig 1C
Regarding claim 12, Buckman discloses the limitation of claim 1 as described above, wherein the second subset of the plurality of protective elements (Annotated Fig 1C) are inserted into one or more pockets (Fig 10, pockets 100) forming part of the garment; and each pocket of the one or more pockets (Fig 10, pocket 100) retains the protective elements inserted (Fig 10, 108 removably inserted into the pockets 100; Col 25; lines 16-18) into it through a fastening mechanism (Fig 10, #102/104, Col 25; lines 34-38).
Regarding claim 13, Buckman discloses the limitation of claim 1 as described above, wherein the plurality of protective elements (Fig 1A, #12) disposed in predetermined positions with respect to the body are arranged in two mirror-image sets; and each set is disposed, respectively on the right hand side or the left hand side of a wearer of the garment; and the two-mirror image sets are symmetrical with respect to a central vertical axis lying along a spine of the wearer (Annotated Fig 1D below).

    PNG
    media_image4.png
    496
    658
    media_image4.png
    Greyscale

Annotated Fig 1D
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lofgran (US20190261705A1) in view of Buckman (US9107615B2).
Regarding claim 6, Buckman discloses the limitation of claim 1 as described above, however Buckman fails to disclose having one or more pumps, each pump coupled to a predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon. 
Lofgran discloses having one or more pumps (Fig 5-6, pump 100), each pump coupled to a predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (¶ 26-27, claim 13).
Buckman and Lofgran are considered analogous art to the claimed invention because it is in the same field of invention, inflatable garments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Buckman’s garment to have one or more pumps as taught by Lofgran in order to provide fluid communication with the air outside of the body suit and protect the body of a wearer during injurious fall (¶ 26-27). 
Regarding claim 8, Buckman discloses the limitation of claim 1 as described above, further comprising one or more batteries (Fig 1A-4A; #24 a battery system for power supply, Col 10; lines 11-18), each battery coupled to another subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon and further predetermined subset of the one or more of the plurality of protective elements (Col 10; lines 11-18). And a heating element in one or more of the plurality of protective elements (Col 24, lines 14-20; the nitinol shape-memory element is known for transferring electricity).
However, Buckman fails to discloses one or more pumps, each pump coupled to a subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon. 
Lofgran discloses one or more pumps (Fig 5-6, pump 100), each pump coupled to a subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig 2, ¶ 26-27, claim 13).
Buckman and Lofgran are considered analogous art to the claimed invention because it is in the same field of invention, inflatable garments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Buckman’s garment to have one or more pumps as taught by Lofgran in order to provide fluid communication with the air outside of the body suit and protect the body of a wearer during injurious fall (¶ 26-27). 
Regarding claim 14, Buckman discloses the limitation of claim 1 as described above, however fails to disclose having a re-inflatable balloon is coupled to a pump via an on/off switch and each protective element of the one or more of the plurality of protective elements comprising a re- inflatable balloon is deflated by rolling, folding, or squashing the garment with the on/off switches in the open position. 
Lofgran discloses wherein each protective element of one or more of the plurality of protective elements comprising a re-inflatable balloon is coupled to a pump via an on/off switch (Fig 6, ¶-28; Actuator 98, 108 and 110 with the inflate button 102 and deflate button 104); and each protective element of the one or more of the plurality of protective elements comprising a re- inflatable balloon is deflated by rolling, folding, or squashing the garment with the on/off switches in the open position (¶-28, Actuator with the inflate button 102 and deflate button 104).
Buckman and Lofgran are considered analogous art to the claimed invention because it is in the same field of invention, inflatable garments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Buckman’s garment to have one or more pumps with an on/off switch as taught by Lofgran in order to provide fluid communication with the air outside of the body suit and to absorb the shock of the fall to reduce the chance of serious harm to the person; protect the body of a wearer during injurious fall and further provide additional options to inflate and deflate for the convenience of the user as desired (¶ 26-29). 
Regarding claim 15, Buckman discloses the limitation of claim 1 as described above, however fails to disclose one or more pumps, each pump coupled to a first predetermined subset of the one or more of the plurality of protective elements comprising a balloon; a controller; one or more switches, each switch coupled to the controller and disposed between a pump of the one or more pumps and a protective element of the plurality of protective elements comprising a balloon; wherein upon powering off the controller the one or more switches are opened; and each protective element of the plurality of protective elements comprising a balloon is deflated by rolling, folding, or squashing the garment after powering off the controller.
 Lofgran discloses comprising one or more pumps (Fig 6, pump 100), each pump coupled to a first predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig 1, inflatable sections 28); a controller (Actuator 98,108 and 110); one or more switches (the inflate button 102 and deflate button 104), each switch coupled to the controller and disposed between a pump of the one or more pumps and a protective element of the plurality of protective elements comprising a re-inflatable balloon (¶-26); wherein upon powering off the controller the one or more switches are opened; and each protective element of the plurality of protective elements comprising a re-inflatable balloon is deflated by rolling, folding, or squashing the garment after powering off the controller (¶-26).
Buckman and Lofgran are considered analogous art to the claimed invention because it is in the same field of invention, inflatable garments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Buckman’s garment to have one or more pumps with an on/off switch as taught by Lofgran in order to provide fluid communication with the air outside of the body suit and to absorb the shock of the fall to reduce the chance of serious harm to the person; protect the body of a wearer during injurious fall and further provide additional options to inflate and deflate for the convenience of the user as desired (¶ 26-29). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US9107615B2) in view of Ishikawa et al. (US20160120734A1). 
Regarding claim 10, Buckman discloses the limitation of claim 1 as described above, however fails to disclose wherein one or more batteries; wherein each battery of the one or more batteries is a rechargeable flexible battery integrated within the garment.
 Ishikwawa teaches a garment system having batteries (Fig 1, power supply 118) wherein one or more batteries is a rechargeable flexible battery (¶-38 and 40; Fig 1; power supply 118 includes Flexible battery/batteries) integrated within the garment. 
Buckman and Ishikawa are considered analogous art to the claimed invention because it is in the same field of invention, garments with power supply. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the battery of Buckman, with a rechargeable flexible battery as taught by Ishikwawa, in order to provide a power supply to the control system that can be rechargeable for the user’s convenience and economical purposes and it is flexible enough to integrate within the garment so that it can blend in and comfortably worn by the user. The substitution of the battery would be a simple substitution of one known element (battery of Buckman) for another (rechargeable flexible battery of Isikwawa) to obtain predictable results, an ability to provide power to the control system within the garment as well as for the comfort and convenience of the user. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - 
US-8398574 B1 by Wiens discloses an athletic undergarment has a pants with a trunk and legs. A cup pouch is adjustably attached to a waistband supports a cup protector assembly having a bellows and bladder providing a protective comfortable air cushion for a person's groin area. Adjustable knee supports are attached to the legs.
US 20110009793 A1 by Lucero discloses an adjustable compression garment comprises a first fabric portion that is moveable relative to a second fabric portion. At least the first fabric portion is comprised of a stretchable material that provides a degree of compression to a human body. A fastening arrangement includes a first fastener device connected to the first fabric portion and a second fastening device connected to the second fabric portion. The fastening device provides an adjustable connection between first fabric portion and the second fabric portion. The fastening device is configured such that the degree of compression provided by the first fabric portion may be increased without disconnecting the first fastener device from the second fastener device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 8:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732